Case 1:20-cv-00664-CCB Document 1-2 Filed 03/12/20 Page 1 of 2

E-FILED; Frederick Circuit Court
Docket: 2/4/2020 9:17 AM; Submission: 2/4/2020 9:17 AM

ARNOLD ALCANTAR *. INTHE
310 POULTNEY PLACE
NEW MARKET, MD. 21774 * CIRCUIT COURT

Plaintiff * FOR
v. * FREDERICK COUNTY
COSTCO WHOLESALE .
10 MONOCACY BLVD | |
FREDERICK, MD 21704 * Case No.: ©-10-CV-20-000096
SERVE ON: .
THE CORPORATION TRUST *
2405 YORK ROAD
LUTHERVILLE, MD 21093 *

Defendant *
BEIGE CICIOIICIUIEIEISOIIICCCCIC CCI IR RCCIIEI CGI ISI RICCI ISIC CII IOI ASIII RIS III I Aa ok

COMPLAINT

Plaintiff, Amold Alcantar, by and through his attomeys, Seigel & Rouhana, LLC, and
Paul N. Rouhana, files this action against the Defendants Costco Wholesale, and says: .

1. On or about April 29, 2018, the Plaintiff, Amold Alcantar, was lawfully on said
premises, a department store, as a business invitee thereof.

2. On that date and at that location, the Plaintiff and an employee of the Defendant, were
loading a BBQ pit into Plaintiff's vehicle, when Plaintiff sustained injury due to the negligence
of Defendant’s employee and Defendant in loading same.

3. Asa direct and proximate result of the negligence of the Defendant, the Plaintiff was
caused to suffer and sustain serious, painful, and permanent injury about the head, neck, and
body, and limbs.

4. The Plaintiff was rendered sick, sore, and disabled.

5. The Plaintiff has incurred and will incur hospital, medical, and other expenses.

6. The Plaintiff has and will suffer physical and emotional pain and suffering.

EXHIBIT

a

 
Case 1:20-cv-00664-CCB . Document 1-2 Filed 03/12/20 Page 2 of 2

7. The Plaintiff, Arnold Alcantar, has Jost and will lose time from his gainful
employment and usual avocations.

8. The Plaintiff was otherwise injured and damaged.

9. No conduct on the part of the Plaintiff contributed to the accident or to the injuries
sustained by him.

10. Plaintiff, Amold Alcantar, re-alleges all allegations contained above.

WHEREFORE, the Plaintiff, Amold Alcantar, demands judgment against the
Defendant, Costco Wholesale, in an amount in excess of $75,000.00, plus interest and costs of

this action.

/s/ Paul N. Rouhana
Paul N. Rouhana (CPF No.: 0212190106)
Seigel & Rouhana, LLC
501 Fairmount Avenue, Suite 100
Towson, Maryland 21286
Direct Phone: 443-470-1006
Main Number: 443-470-1015
Facsimile: 443-470-1036
E-mail: prouhana@srlegalgroup.com
Counsel for Plaintiff
